         Case 1:19-cr-00067-PGG Document 81 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                 ORDER

CHRISTOPHER HAMMATT, SUSAN                                         19 Cr. 67 (PGG)
HAMMATT, and JOSEPH HOATS,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 12, 2020

will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code.

Dated: New York, New York
        June 8, 2020
